PER CURIAM.
Antonio Zynell Henderson appeals the denial of his Florida Rule of Criminal Procedure 3.800(a) motion to correct his sentence that he alleges is illegal because the sentencing court scored two prior misdemeanor DUI convictions as felony convictions for the sale of an illegal substance.
We are unable to evaluate, the denial of Henderson’s 3.800(a) motion because the *260trial court failed to attach sufficient supporting documents to the order of denial, including the scoresheet which would have been dispositive of the motion. The State concedes that the supporting documents have been omitted. Accordingly, we reverse the order of denial and remand for further proceedings with instructions to attach portions of the record supporting the decision.
ORDER REVERSED; REMANDED.
SHARP, W., PETERSON and PALMER, JJ., concur: